Title: To Benjamin Franklin from William Temple Franklin, [25 October 1781]
From: Franklin, William Temple
To: Franklin, Benjamin


  Dear Sir,
Au Chateau de Chaumont Thursday [October 25, 1781]
I have been endeavouring, almost ever since my Arrival here, to find the means of Returning to Passy, at the Expiration of the Time you were pleas’d to permit me to be absent: but hitherto my Endeavours have not been successful. I have sent to Blois, & have been myself to Amboise, & even to Tours (which is 36 Miles distant) & have not been able to procure a Place in any of the Publick Carriages for Paris, they being all taken for three Weeks to come.— I have but one Chance left, which is in the Dillengence from Bordeaux which passes tomorrow Morg at Ecure; if there is a vacant Place I shall take it, if not, I must e’en look out for a Cabriolet & return Post, which will be a considerable Expence: & I am not sure of finding such a Carriage, on account of the Difficulty of sending it back.—
Mr & Mrs. Foucault return to Paris the beginning of next Month & have kindly offer’d me a Place; but I have refused this obliging offer, imagining that you cannot dispense with my immediate Return.— I shall therefore continue to do my utmost, to return as soon as possible— but on Account of the Difficulties I encounter, you must not rely on my arriving on Sunday.
I am in haste, Your dutiful & affectionate Grandson
W. T. Franklin
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipo: / des E. U. de l’Amerique / à Passy / près Paris
